DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Richard Kim on 27 April 2022.
The application has been amended as follows: 

1.	(Amended) A specimen liquid sensor apparatus, comprising:
	a specimen liquid sensor comprising an external terminal electrode; and
	a reader comprising:
		a fist portion comprising a connection terminal electrode; 
		a second portion coupled to the first portion; and 
a temperature adjustment unit coupled to the second portion, wherein 
the specimen liquid sensor is configured to be located in a space between the first portion and the second portion, and 
the connection terminal electrode is configured to contact[[





Allowable Subject Matter
	Claims 1-9 are allowed.
Kimura et al. (US 2007/0145862) discloses a specimen liquid sensor apparatus (sensor for detecting an analyte in liquid) (abstract), comprising: a specimen liquid sensor 1 and 51 comprising an external terminal electrode 6 and 7 (see figures 3c and 15, [0088]); and a reader 53 (measurement device) (see figures 15-16, [0113]) comprising: a first portion 54 (base body) comprising a connection terminal electrode 56a and 56b (measurement probe pins) (see figures 15-16, [0113], [0116]); a second portion 55 (lid) coupled to the first portion 54 (see figures 15-16), wherein the specimen liquid sensor 51 is configured to be located in a space between the first portion 54 and the second portion 55, and the connection terminal electrode 56a and 56b is configured to contact the external terminal electrode 6 and 7 when the specimen liquid sensor 51 is in the space (see figures 15-16).
However, the prior art neither teaches nor fairly suggests a specimen liquid sensor further comprising a temperature adjustment unit coupled to the second portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797